DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Applicant’s election without traverse of Group I, corresponding to claims 1-19 in the reply filed on 11/12/2021 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits follows regarding claims 1-19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the garment as recited in claim 9”, it is unclear claim 9 is dependent on which claim? For the purpose of applying art, claim 9 is understood to be dependent on claim 5. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boynton (US 20130104280)(hereinafter Boynton).
Regarding claim 1, Boynton teaches a garment (fig 4) comprising: a plurality of panels connected to one another at respective seam (fig 4, para [0090]), the plurality of panels including:  a front panel (fig 2, front panel 28); a center back section (sections 194, 186, 188, 190) opposite from the front panel (28) defines a center panel axis that is coaxial with a center axis of the garment (annotated fig 4); and a shoulder panel (282) extending between the front panel and the center back section (para [0105]), wherein the shoulder panel (300, 302) is configured and adapted to support and pull back a wearer’s shoulders (abstract, para [0108], the bands 300, 302 aligned with the muscle fibers of the shoulder and configured to provide support and feedback to the user). 

    PNG
    media_image1.png
    448
    552
    media_image1.png
    Greyscale

Regarding claim 2, Boynton teaches the center back section includes a unitary central back panel having an upper back portion (194) and a waist portion (190,186, 188), wherein the upper back portion and the waist portion have a first modulus of elasticity (the upper back portion and waist portion comprising elastic fabric) and wherein the shoulder panel (300, 302) has a second modulus of elasticity, and wherein the second modulus of elasticity is greater than the first modulus of elasticity (para [0130], the shoulder bands 300, 302 are made from a stiffer or heavier fabric than that used for the front and rear body tensors).
Regarding claim 3, Boynton teaches the center back section includes a waist panel (190) that is angled relative to the center panel axis (annotated fig 4 above), wherein the waist panel (190) and the shoulder panel (300, 302) each have the same modulus of elasticity (para [0133], all the panels of the garment could be made using the same fabric).
Regarding claim 5, Boynton teaches the center back section includes a unitary central back panel having an upper back portion (194) and a waist portion (186, 188, 190).
Regarding claim 6, Boynton teaches the waist portion (186) includes a top edge that abuts and connects to the shoulder panel (302) at a bottom edge of the shoulder panel (302) to provide targeted compression at a shoulder and muscles along a spine and to retract a wearer’s shoulder blades (para [0096]).
Regarding claim 7, Boynton teaches a connection between the waist portion and the shoulder panel is proximate to a shoulder blade region of a wearer (fig 4, it is noted that the garment fits differently with different user’s figures).
Regarding claim 9, Boynton teaches the waist portion includes first and second sub-portions, wherein the first and second sub-portions are symmetrical about the center panel axis abut one another along the center panel axis to form a V-shape (annotated fig 4).

    PNG
    media_image2.png
    426
    570
    media_image2.png
    Greyscale

Regarding claim 10, Boynton teaches the center back section includes a waist panel (190) that is angled relative to the center panel axis (fig 4).
Regarding claim 11, Boynton teaches the plurality of panels includes a lower back panel (198) connected to a lower edge of the center back section (fig 4).
Regarding claim 18, Boynton teaches the shoulder panel (302) extends in a posterior direction from the front panel (fig 4).
Regarding claim 19, Boynton teaches the shoulder panel (302) is connected to the center back section (194, 186, 188) at a respective seam (fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boynton (US 20130104280).
Regarding claim 12, Boynton teaches the lower back panel (198) extends from the lower edge of the center back section to a bottom edge of the garment (fig 4, fig 10). Boynton does not explicitly teach the lower back panel (198) extends to a bottom seam of the garment. However, Boynton teaches various panels are sewn to each other (para [0135]) and the waistband (60) is attached to the bottom edge of garment (para [0089]). It would have been obvious to one of the ordinary skill in the art before the effective filling date of the invention to modify the waistband of Boynton attached to the bottom edge of the garment by stitch for the benefit of providing attachment of various panels/parts of the garment together. Then the modified Boynton teaches the lower back panel (198) extends from the lower edge of the center back section to a bottom seam of the garment.
Regarding claim 13, Boynton teaches the orthopedic garment includes a garment body made of stretchable fabric and configured to be worn in a form-fitting manner on the upper body of the user (abstract); and the garment is formed from one or more panels stitched together (para [0072]). Boynton does not teach at least one of the plurality of panels is cut approximately 8-14% shorter than an intended coverage area to stretch when worn and assist in lifting and pulling back of at least one shoulder. However, it is obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment different ranges of length different of the panels to achieve the optimal compression effect on the user’s body in use. In re Aller, 105 USPQ 233. It is also noted that the garment fits differently on different user’s figures. 
Claims 4,8, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boynton (US 20130104280) in view of Brown (US 20100256717)(hereinafter Brown).
Regarding claim 4, Boynton teaches the center back section includes a unitary central back panel having an upper back portion (194) and a waist portion (190, 186,188), wherein the waist portion (190, 186,188) angled relative to the center panel axis, wherein the waist portion (190, 186, 188) and the shoulder panel (300, 302) have moduli of elasticity greater than remaining portions of the garment (para [0129], [0130]).
Boynton does not explicitly teach the upper back portion has moduli of elasticity greater than remaining portions of the garment. However, Boynton teaches selecting fabrics of varying stiffness and elasticity greater or lesser resistance of movement may be provided to accommodate the user’s physical condition (para [0132]). And in the same field of endeavor, Brown teaches in fig 2, the upper back portion (14) extending downwardly from both shoulders to a point 16, the patch 14 is fabricated from a heavier, more dense elastic material to assist in support of relatively weak middle or lower trapezious, rhomboids major and minor, and serratus musculature respectively (fig 2, para [0058]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the upper back portion of Boynton with the heavier, more dense material than that of the garment as taught by Brown for the benefit of assisting in support of relatively weak middle or lower trapezious, rhomboids major and minor, and serratus musculature respectively and stimulating optimal scapular position and spinal alignment (Brown, para [0058]).
Regarding claim 8, Boynton does not explicitly teach the central back panel includes two layers of fabric. However, Brown teaches in figs 3-6, the central back panel includes two layers of fabric (an elastic patch 38 is sewn over the back of the garment 10, then the central back includes two layers of fabric). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the central back of Boynton with the two layers of fabric as taught by Brown for the benefit of stimulating optimal scapular position and spinal alignment (Brown, para [0058]).
Regarding claim 14, Boynton does not explicitly teach a fabric grain of the center back section is aligned with the center panel axis. However, Brown teaches the spine bands 42 provides resistance when the wearer bends forward (para [0095]). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the fabric grain of the center back section of Boynton is aligned with the center panel axis as taught by Brown for the benefit of allowing a natural motion of the wearer, while providing a viscoelastic resistance in a longitudinal direction along the spine band (Brown, para [0095]).
Regarding claim 15, Boynton does not explicitly teach a fabric grain of the shoulder panel is angled with respect to the center panel axis. However, Brown teaches the shoulder bands 24 comprising a fabric grain angled with respect to the center panel axis (fig 16A, arrowS1)(para [0098], when in use, the shoulder bands 24 provides a coupled direction of pull that influences the wearer's shoulders to move down and back allowing the scapulae to move towards their optimal, functional, and anatomical positions). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the fabric grain of the shoulder panel of Boynton is angled with respect to the center panel axis as taught by Brown for the benefit of providing a coupled direction of pull that influences the wearer's shoulders to move down and back allowing the scapulae to move towards their optimal, functional, and anatomical positions (Brown, para [0098]).
Regarding claim 16, Boynton does not explicitly teach at least one of the central back section or the shoulder panel include two layers of fabric. However, Brown teaches in figs 3-6, the central back panel includes two layers of fabric (an elastic patch 38 is sewn over the back of the garment 10, then the central back includes two layers of fabric). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the central back of Boynton with the two layers of fabric as taught by Brown for the benefit of stimulating optimal scapular position and spinal alignment (Brown, para [0058]).
Regarding claim 17, Boynton teaches the center back section includes a waist panel (190) and an upper back panel (194). Boynton does not explicitly teach the waist panel and the upper back panel each include two layers of fabric. However, Brown teaches the proprioceptive panel comprises a second layer of material over the base material forming posterior portion (para [0018]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the waist panel and upper back panel of Boynton each include two layers of fabric as taught by Brown for the benefit of providing a material that alters and controls the amount of stretch in the base fabric and prevents the normal stretch of the skin. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732